COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:       Jeff Fisher, Individually and Derivatively through Blavesco,
                           Limited, Independence Construction & Financing Co., 1776
                           American Properties IV, L.L.C., 1776 American Properties V,
                           L.L.C., 1776 American Properties VI, L.L.C., 1776 American
                           Properties VII, L.L.C., 1776 American Properties VIII, L.L.C.,
                           Staunton Street Partners, L.L.C, APRF SP1-1, L.L.C.,
                           Hazelwood Management Services, L.L.C., Arica Lane, L.L.C.,
                           Austin Road Partners, L.L.C., Hazelwood Brownstone, L.L.C.,
                           Highridge Management Services, L.L.C., High Ridge Beltway 8
                           Management Services, L.L.C., Reims Holding, L.L.C., Rybar
                           Holdings, L.L.C. and Worldwide Property Group, Inc. v.
                           Heather Carlile, Individually and on behalf of Blavesco Limited

Appellate case number:     01-16-00615-CV

Trial court case number:   2016-39514

Trial court:               11th District Court of Harris County

       Appellee, Heather Carlile, Individually and on behalf of Blavesco Limited, has filed
an “Unopposed Motion to Appeal Further Interlocutory Order and Motion for Extension of
Time to Supplement Appellate Record and File Brief.” Carlile requests that the Court
review the November 16, 2016 Amended Order Granting Temporary Injunction,
representing that it supersedes the trial court’s July 28, 2016 Order Granting Temporary
Injunction and “is a further appealable interlocutory order concerning the same subject
matter.” Carlile also requests an extension of time to (1) supplement the clerk’s record with
the November 16, 2016 amended order and the reporter’s record with a reporter’s record of
the November 16, 2016 hearing, and (2) file her appellee’s brief. Carlile requests an
extension of five days after the filing of the supplemental clerk’s record and reporter’s
record.
       The motion is granted in part and dismissed in part. Carlile’s request “to have the
Court review the Amended Order as part of this appeal” is granted. See TEX. R. APP. P.
27.3, 29.6; Tanguy v. Laux, 259 S.W.3d 851, 855 (Tex. App.—Houston [1st Dist.] 2008, no
pet.) (citations omitted). Carlile’s motion indicates that she has requested that the district
clerk prepare and file a supplemental clerk’s record and the court reporter prepare and file a
supplemental reporter’s record. Accordingly, Carlile’s request for an extension of time to
supplement the clerk’s record and reporter’s record is dismissed as moot. See TEX. R. APP.
P. 34.5(c)(1), (3), 34.6(d); cf. TEX. R. APP. P. 34.5(b)(1), 34.6(b)(3). Finally, Carlile filed
her “Brief of Appellee” on November 23, 2016. Her request for an extension of time to file
her appellee’s brief, therefore, is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: December 1, 2016